Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 15, 2016

The Court of Appeals hereby passes the following order:

A16A2202. RREF II DB DRI, LLC et al. v. COMMERCE PLAZA OFFICE
    PARTNERS, LLC.

      RREF II DB DRI, LLC filed this direct appeal from the trial court’s order
granting a 30-day temporary restraining order (“TRO”) prohibiting it from “taking
any adverse actions relating to the parties’ rights” under a parking agreement. An
appeal from the grant of a TRO, however, must be taken by application for
discretionary appeal. OCGA § 5-6-35 (a) (9). RREF II DB DRI, LLC’s failure to
follow the proper appellate procedure deprives us of jurisdiction over this appeal,
which is hereby DISMISSED.1
      Appellees have filed a “Motion to Dismiss Appellant’s Direct Appeal.” Said
motion is hereby dismissed as moot.

                                        Court of Appeals of the State of Georgia
                                                                             08/15/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.


      1
        In its notice of appeal, RREF II DB DRI, LLC contends that the trial court’s
order is directly appealable because it imposes an interlocutory injunction as well as
a TRO. See OCGA § 5-6-34 (a) (4) (granting a right of direct appeal from all orders
“granting or refusing applications . . . for interlocutory or final injunctions”). RREF
II DB DRI, LLC cites a sentence in the court’s order stating that RREF II DB DRI,
LLC “would be well advised not to take any further unilateral purported actions
relating to the Parking Agreement, before this case is adjudicated.” That language,
however, does not actually enjoin RREF II DB DRI, LLC from doing anything.
Instead, it is merely advisory language that does not render the order directly
appealable.